                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                       Case Nos. 4:19-cr-00067-JD-1
                                                        Plaintiff,                                    4:09-cr-00337-JD-1
                                   8
                                                 v.
                                   9                                                        ORDER RE MOTION TO SUPPRESS
                                  10        DANIEL LAWRENCE MCCOY,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This order resolves defendant’s motion to suppress. United States v. McCoy, No. 19-cr-

                                  14   00067-JD (N.D. Cal.), Dkt. No. 7.1 Because the parties are familiar with the facts, the Court does

                                  15   not repeat them here except as relevant to the motion. The motion is denied.

                                  16                                             DISCUSSION

                                  17   I.      THE SEPTEMBER 18, 2018 EVENTS

                                  18           McCoy challenges the seizure of evidence from his car by Richmond Police Officer Leah

                                  19   Joseph on September 18, 2018. He further challenges the subsequent seizure of $546.00 in

                                  20   currency and a pair of blue gloves at the Richmond Police Department Station House as fruits of

                                  21   the poisonous tree. Dkt. No. 7 at 5. McCoy argues that the warrantless search of his car was

                                  22   unconstitutional because officers lacked probable cause to arrest him and, further, that the police

                                  23   also lacked probable cause to search his car under the automobile exception to the Fourth

                                  24   Amendment’s warrant requirement. Id. at 7. It is not necessary to address McCoy’s additional

                                  25   argument that the search condition of his federal supervised release did not justify the search

                                  26
                                       1
                                  27     Defendant filed the same motion to suppress in his pending supervised release case. United
                                       States v. McCoy, No. 09-cr-00337-JD (N.D. Cal.), Dkt. No. 434. For the sake of clarity, all
                                  28   citations, unless otherwise noted, are to the docket in Case No. 19-cr-00037 because the
                                       supervised release matter is trailing the resolution of that case. Dkt. No. 6.
                                   1   because the Court finds that the police had probable cause to arrest McCoy and that the search of

                                   2   the automobile is independently justified by the automobile exception to the Fourth Amendment’s

                                   3   warrant requirement.

                                   4          The gist of McCoy’s claim is that the officers who arrested him and searched his car

                                   5   should have done more to confirm that a narcotics sale had taken place before acting. As McCoy

                                   6   correctly states, the arrest and search were made on the basis of a report by a Richmond CCTV

                                   7   Officer Danny Domingo to his fellow officers that a narcotics sale had taken place in front of 2400

                                   8   Nevin Avenue in Richmond, California, between defendant and an unidentified male. Dkt. No. 7-

                                   9   2 (Joseph Police Report) at 1. Officer Domingo has served as a CCTV officer for nearly a decade,

                                  10   after serving as a sworn police officer with the Richmond Police Department for 25 years. Dkt.

                                  11   No. 13-1 (Domingo Decl.) ¶¶1-2. He has extensive training and experience in the identification

                                  12   and investigation of narcotics offenses and related conduct. Id. ¶¶ 2-5.
Northern District of California
 United States District Court




                                  13          On September 18, 2018, Officer Domingo viewed defendant engage in what he believed to

                                  14   be a drug transaction based on his “training and experience observing drug transactions” and his

                                  15   “observations of McCoy.” Id. ¶ 19. Via CCTV, Officer Domingo saw McCoy interact with an

                                  16   unidentified male who counted out U.S. currency, and then saw McCoy go to the trunk of his car,

                                  17   pull out a backpack, and begin to go through it. Id. ¶¶ 13-14. Officer Domingo saw McCoy take

                                  18   an object from the backpack and place it on the dashboard -- an object that, based on his “training

                                  19   and experience,” he suspected was methamphetamine. Id. ¶ 15. Officer Domingo then witnessed

                                  20   the unidentified male hand money to McCoy and receive marijuana in return, and he saw

                                  21   defendant place the backpack back in the trunk of the car. Id. ¶¶16-18.

                                  22          The Court has reviewed what Officer Domingo has affirmed to be “a fair and accurate

                                  23   recording of the video” he watched on September 18, 2018, and finds his declaration of the facts

                                  24   to be consistent with the video. Domingo Decl. ¶ 8; id., Ex. 1. A reasonable person could

                                  25   conclude from the CCTV footage that defendant had committed a crime -- namely, an illegal drug

                                  26   transaction and possession of methamphetamine. See Dubner v. City & County of S.F., 266 F.3d

                                  27   959, 966 (9th Cir. 2001) (“Probable cause exists when, under the totality of the circumstances

                                  28
                                                                                        2
                                   1   known to the arresting officers (or within the knowledge of the other officers at the scene), a

                                   2   prudent person would believe the suspect had committed a crime.”).

                                   3          Officer Domingo Officer Domingo contacted police dispatch to report the suspected drug

                                   4   transaction, and when an officer requested additional information, he advised the officer to look

                                   5   for a white Volkswagen Jetta and further that controlled substances would be found in a backpack

                                   6   in the trunk of the car. Domingo Decl. ¶ 20. He viewed officers arrive on the scene, open the

                                   7   trunk of the car and confirmed to Officer Joseph that the backpack she was holding was the bag he

                                   8   had seen and believed to contain narcotics. Id. ¶ 21.

                                   9          Patrol Officer, now Sergeant, Erik Oliver responded to Officer Domingo’s call to dispatch.

                                  10   He responded to the corner of 24th Street and Nevin Avenue in Richmond, California, and

                                  11   confirmed the presence of the white Jetta as described by Officer Domingo. Dkt. No. 13-2 (Oliver

                                  12   Decl.) ¶ 4. After another fellow officer arrived, Sergeant Oliver frisked McCoy, confirmed he was
Northern District of California
 United States District Court




                                  13   not carrying any weapons and placed him in handcuffs. Id. Sergeant Oliver observed Officer

                                  14   Joseph talking on the phone with someone he understood to be Officer Domingo, and saw her

                                  15   find, and subsequently search, a dark-colored backpack retrieved from the trunk of the Jetta. Id.

                                  16   ¶¶ 6-7. Inside the backpack, Officer Joseph located bags that she suspected contained marijuana,

                                  17   pills she identified as Oxycodone and Hydrocodone, as well as a crystal substance and a black tar

                                  18   substance, subsequently identified in lab tests as methamphetamine and heroin respectively.

                                  19   Joseph Police Report at 2. When McCoy was in the process of being booked, officers found

                                  20   $546.00 and blue latex gloves on his person and in his wallet. Id.

                                  21   II.    THE OFFICERS HAD PROBABLE CAUSE TO ARREST MCCOY AND SEARCH
                                              HIS AUTOMOBILE
                                  22

                                  23          Unless an exception applies, the Fourth Amendment requires police to obtain a warrant

                                  24   before a person or his property can be searched. One exception to this requirement is a search

                                  25   incident to a lawful arrest. See United States v. Johnson, 913 F.3d 793 (9th Cir. 2019), cert.

                                  26   docketed, No. 19-5181 (Jul. 16, 2019). “Probable cause to arrest without a warrant exists when

                                  27   the facts and circumstances within the officers’ knowledge are enough for a reasonable person to

                                  28   conclude that the suspect has committed a crime.” Eberhard v. Cal. Highway Patrol, No. 14-cv-
                                                                                         3
                                   1   01910-JD, 2015 WL 6871750, at *4 (N.D. Cal. Nov. 9, 2015). This inquiry requires a “fair

                                   2   probability” that a crime has been committed. United States v. Smith, 790 F.2d 789, 792 (9th Cir.

                                   3   1986). Probable cause is “not a high bar” and does not require consideration of all conceivable,

                                   4   relevant evidence. Kaley v. United States, 571 U.S. 320, 338 (2014).

                                   5          In light of Officer Domingo’s report, which was based on his real-time viewing of

                                   6   McCoy’s conduct, there was probable cause to believe that defendant had committed a crime and

                                   7   was engaging in illegal drug transactions. While Officer Domingo was no longer a sworn officer

                                   8   at the time of McCoy’s arrest, the collective knowledge doctrine permitted his fellow officers to

                                   9   rely on his determination of probable cause. Collective knowledge doctrine “allows courts to

                                  10   impute police officers’ collective knowledge to the officer conducting a stop, search, or arrest.”

                                  11   United States v. Villasenor, 608 F.3d 467, 475 (9th Cir. 2010). Defendant provides no convincing

                                  12   reason, nor any pertinent case citation, to say why this doctrine should not apply here. Contrary to
Northern District of California
 United States District Court




                                  13   McCoy’s suggestion, there is no requirement that the fellow officer be a currently sworn officer

                                  14   for proper application of the collective knowledge doctrine. See United States v. Heiden, 508 F.2d

                                  15   898, 901 (9th Cir. 1974) (“This is not a case of reprehensible police conduct and we discern no

                                  16   reason to hamper law enforcement with meaningless technical distinctions.”). Officer Domingo

                                  17   had decades of relevant experience, and so the arresting officers could reasonably rely on his

                                  18   probable cause determination based on his live surveillance via a closed-circuit TV of defendant’s

                                  19   conduct.

                                  20          McCoy’s contention that the police should have taken a variety of other steps before the

                                  21   arrest or search is also unavailing. Dkt. No. 7 at 7. The probable cause inquiry is based on the

                                  22   “facts available” at the time of the search. Florida v. Harris, 568 U.S. 237, 243 (2013) (citation

                                  23   omitted). There is no requirement that police use a confidential informant or an undercover police

                                  24   officer to obtain further information, as McCoy suggests. Dkt. No. 7 at 5; see United States v.

                                  25   Yepiz, 718 F. App’x 456 (9th Cir. 2017) (finding sufficient evidence of probable cause without

                                  26   regard to confidential informant). The Supreme Court has “rejected rigid rules, bright-line tests,

                                  27   and mechanistic inquiries in favor of a more flexible, all-things considered approach.” Harris,

                                  28   568 U.S. at 244. Nothing that the officers on scene observed prior to McCoy’s arrest indicated
                                                                                         4
                                   1   that there was “less than a fair probability that the defendant has committed or is committing a

                                   2   crime.” United States v. Lopez, 482 F.3d 1067, 1073 (9th Cir. 2007).

                                   3          None of the cases that McCoy proffers point to a different conclusion, or suggest that

                                   4   officers lacked probable cause in this case. See Dkt. No. 7 at 9-11. McCoy refers to an

                                   5   unpublished memorandum of decision in United States v. Newman, 563 F. App’x 539 (9th Cir.

                                   6   2014), to suggest that probable cause was unwarranted in the absence of the reported smell of

                                   7   narcotics, a canine alert and admission by defendant. Dkt. No. 7 at 9. On its own terms, however,

                                   8   Newman does not stand for the proposition that those corroborating facts are necessary for an

                                   9   officer to reach a conclusion of probable cause. Similar to the circumstances here, Newman

                                  10   concluded there was probable cause even when an initial search did not reveal evidence of a

                                  11   crime. Our circuit found that based on the information known to the officer “at the time he

                                  12   searched the vehicle, coupled with his experience and training, there was a fair probability he
Northern District of California
 United States District Court




                                  13   would find either drugs or evidence relating to drug crimes” in the vehicle. Newman, 563 F.

                                  14   App’x at 541. The same reasoning applies to McCoy’s situation.

                                  15          Defendant also raises United States v. Cervantes, 703 F.3d 1135 (9th Cir. 2012), which

                                  16   concluded that police officers had failed to establish probable cause to search the defendant’s

                                  17   vehicle. Dkt. No. 7 at 9-10. But unlike Cervantes, where the probable cause determination was

                                  18   based, in part, on a conclusory statement that the defendant had obtained a box while inside a

                                  19   “suspected narcotics stash house,” 703 F.3d at 1139, the alleged drug transaction here took place

                                  20   in open air and was viewed in real time, via CCTV, by Officer Domingo. These are no mere

                                  21   conclusory statements -- Officer Domingo explained what he saw and the reasons why he believed

                                  22   what he directly viewed meant that defendant possessed methamphetamine and had sold

                                  23   marijuana. Domingo Decl. ¶¶ 12-19.

                                  24          Defendant’s suggestion that United States v. Del Vizo, 918 F.2d 821 (9th Cir. 1990), stands

                                  25   for the proposition that a single observation is categorically not sufficient to give rise to probable

                                  26   cause is also inapposite. Defendant reads that case to say that a “few minutes of police

                                  27   observation here” could not have been long enough to establish probable cause. Dkt. No. 7 at 10.

                                  28   That goes too far. Del Vizo was a self-described close call because the actions viewed by police
                                                                                          5
                                   1   were activities like driving in a counter-surveillance manner, which “might be consistent with

                                   2   innocence.” 918 F.2d at 827. No such possible ambiguity is present here, where Officer Domingo

                                   3   directly viewed what he concluded was a drug transaction and possession of narcotics.

                                   4          McCoy’s efforts to distinguish United States v. Vasquez, 858 F.2d 1387 (9th Cir. 1988),

                                   5   cert. denied, 488 U.S. 1034 (1989), and California v. Carney, 471 U.S. 386 (1985), are

                                   6   unpersuasive. Officer Domingo “had fresh, direct, uncontradicted evidence that [McCoy] was

                                   7   distributing a controlled substance from the vehicle, apart from evidence of other possible

                                   8   offenses.” Vasquez, 858 F.2d at 1391 (quoting Carney, 471 U.S. at 395). Officer Domingo

                                   9   directly observed what he believed to be a drug transaction with a zoom lens-- if anything, that is

                                  10   stronger direct evidence than was found sufficient to establish probable cause in either Vazquez or

                                  11   Carney, neither of which claimed as a basis for probable cause actual viewing of the narcotics

                                  12   being transacted.
Northern District of California
 United States District Court




                                  13          A search incident to a lawful arrest is limited in scope. In Arizona v. Gant, 556 U.S. 332,

                                  14   351 (2009), the Supreme Court held that police “may search a vehicle incident to a recent

                                  15   occupant’s arrest only if the arrestee is within reaching distance of the passenger compartment at

                                  16   the time of the search or it is reasonable to believe the vehicle contains evidence of the offense of

                                  17   arrest.” Because McCoy was handcuffed at the time of the search of the automobile, he was not

                                  18   realistically within reaching distance of the passenger compartment. Even so, in light of Officer

                                  19   Domingo’s report and continued conversations with Officer Joseph, it was reasonable to believe

                                  20   that the Jetta contained “evidence of the offense of arrest.” Consequently, the warrantless seizure

                                  21   of items from defendant’s automobile falls into the search incident to a lawful arrest exception to

                                  22   the Fourth Amendment’s warrant requirement.

                                  23          Additionally, courts have recognized a distinct automobile exception to the Fourth

                                  24   Amendment’s warrant requirement, which independently authorized the search of defendant’s

                                  25   Jetta in this case. See Johnson, 913 F.3d at 801 (describing district court as relying on both search

                                  26   incident to lawful arrest and automobile exception to uphold warrantless search of vehicle). A

                                  27   “police officer may conduct a warrantless search of a vehicle if there is probable cause to believe

                                  28   the vehicle contains evidence of a crime.” Id. at 801; see also United States v. Ross, 456 U.S. 798,
                                                                                         6
                                   1   823 (1982) (An “individual’s expectation of privacy in a vehicle and its contents may not survive

                                   2   if probable cause is given to believe that the vehicle is transporting contraband.”); Gant, 556 U.S.

                                   3   at 347 (“If there is probable cause to believe a vehicle contains evidence of criminal activity,

                                   4   [Ross] authorizes a search of any area of the vehicle in which the evidence might be found.”).

                                   5   “Probable cause exists when, under the totality of the circumstances, there is a fair probability that

                                   6   contraband or evidence of a crime will be found in a particular place.” United States v. Rodgers,

                                   7   656 F.3d 1023, 1028 (9th Cir. 2011) (internal quotation and citation omitted). Officer Domingo’s

                                   8   report adequately provides probable cause under this exception to the warrant requirement for the

                                   9   reasons described above -- based on his observations, there was “a fair probability that contraband

                                  10   or evidence of a crime” would be found in defendant’s automobile.

                                  11                                             CONCLUSION

                                  12          Because there was “no poisonous tree,” the subsequent search of McCoy’s person at the
Northern District of California
 United States District Court




                                  13   station house “cannot have been the fruit of an illegal search.” Johnson, 913 F.3d at 802. The

                                  14   motion to suppress is denied.

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 14, 2019

                                  17

                                  18
                                                                                                     JAMES DONATO
                                  19                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
